EXHIBIT B
 

 

 

 

March 26, 2020

VIA_US MAIL

USCIS

National Benefits Center
PO Box 648003

Lee’s Summit, MO 64002

USCIS Phoenix Lockbox
PO Box 21100
Phoenix, AZ 85036

 

Dear USCIS:

This case status update letter is being written in further
support of our I290B Motion to Reopen/Reconsider/Appeal for the
above referenced case and matter.

Specifically we herein attach a case status update letter that we
filed with the U.S. District Court for the Southern District of
New York in our case file index no 1:20-CV-1773, Madei_v Lewis,
wherein we reported to the court that we received an update from
Ms Keels of the USCIS Contact Center who (1) apologized for IS0
Lewis misconduct and behavior, and (2) advised that her office
would be “taking action against” ISO Lewis.

26 that end, please immediately and urgently (1)
reconsider/revoke the Stokes Interview Referral Notice, (2) grant
my wife’s Adjustment of Status to Permanent Residence, and (3)
any other remedies, without any further undue delay.

We would also like to withdraw/discontinue our federal lawsuit so
we need your decision urgentiy and soon, well before our Notice
for Default Judgment which we intend to file on or about April 3,
 

 

2020,

and certainly well before the scheduled Stokes Interview

date of May 12, 2020.

Respectfully submitted,

Bat? flo __

Rahul Manchanda, Esq.

 

 
  

 

 

«

ppartsenat of Romsland Sorertty Form I-797C, Notice of Action

S. Citizenship and Immigration Services

 

 

HIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

NOTICE DATE

arch 06, 20
USCIS ALIEN NUMBER
Az19127279

 

 

 

RECEIVED DATE PAGE
March 03, 2020 Lof |

 

 

DATE OF BIRTH

 

 

 

PAYMENT INFORMATION:
SYLWIA E. MANCHANDA

C/O RAHUL MANCHANDA 4 9000109 Application/P tition Fee: 8675.00

4 COLUMBUS PLACE APT S476 Biometrics Pee: $0.00

NEW YORK, NY 10019 Total Amount Received: $675.00
Total Balance Due: $0.00

Peed D Area adngg Ebay egg he gttg eta fea feagy hy

NAME AND MAILING ADDRESS

 

 

   
  
  
  

:

;
4

i
i
|
|

 

ibove case has been received by our office and is in process,

verify your personal information listed above and imunediately notify the USCIS Contact Center if there are any changes.
sc note that if'a priority date is printed on this notice, the priority does not reflect earlier retained priority dates.
a have questions, please visit the USCIS Contact Center at www.uscis.zov/contactcenter to connect with a live USCIS
sentative in English or Spanish.

have any questions or comments regarding this notice or the status of your case, please contact the USCIS Contact Center.

will be notified separately about any other case you may have filed.

 

 

 

USCIS Office Address: USCIS Contact Center Number:
USCIS (800)375-5283

Natipnal Benelits Center

P.O] Box 648003

Lee'§ Summit, MO-64002

 

 

 

 

ut this is an interview or biometrics appointment notice, please see the back of this notice for important information.

 

 

Porm 1-797C 04/01/19
 

 

 

 

 

 

March 26, 2020

VIA ELECTRONIC AND US MAIL

Magistrate Robert W Lehrburger
Judge George B Daniels

US District Court = SDNY

500 Pearl Street

New York, New York 10007

Tel: (212) 805-6735

Fax: (212) 805~6737

RE: Case Status Update Letter

i:20-CV-1773 Madej v Lewis
Magistrate Robert Lehrburger:

This letter is to update this Honorable Court that our law
office received a telephone call from USCIS Contact Center Ms
Keels (Exhibit A) who also indicated that she coordinates with
the U.S. Department of Homeland Security Office of Civil Rights
and Civil Liberties, and who advised us in this, and other phone
calls, that her office conducted an investigation into our
complaints/allegations, that on behalf of the U.S. Government
she profusely and sincerely apologized for IS0 Lewis’ conduct
and behavior, and that they have elected to “take action against”
ISO Lewis.

This further underscores the seriousness of our allegations
against ISO Lewis and her crew over at the USCIS/DHS Office
located at 26 Federal Plaza, Room 7-700, New York NY 10278.

Furthermore, our law office also discussed with Ms Keels the fact
that ISO Lewis, a government official, in addition to the other
misconduct that we reported, refused to provide her full name to
us when she was asked after the interview, in order to further
avoid. and evade responsibility for her actions, which is~also
illegal, immoral, cowardly, and unethical.

 

 
 

 

 

 

 

 

 

Case 1:20-cv-01773-GBD-RWL Document11 Filed 03/26/20 Page 2 of 2

DHS Legal Counsel “Stephanie” at 26 Federal Plaza, Room 1130, New
York NY 10278 also refused to provide this information, and this
has also inhibited/prevented this law office from fully amending
our complaint/defendant name as originally planned, so for now we
will stick to our original complaint and filing date.

Finally we remind this Court that even though opposing counsel
had only until March 23, 2020 to either respond, answer or put in
a notice of appearance to our complaint, we will graciously allow
them the full 30 days before we file our Notice of Motion for
Default Judgment against ISO Lewis, serving this warning letter
on all relevant opposing counsel, and the defendant personally,
via U.S. Mail.

Respectfully submitted,

 

 

Rahul Manchanda, Esq.
Case 1:20-cv-01773-GBD-RWL Document 11-1 Filed 03/26/20 Page 4 of 2

Subject: Ms Keeis from USCIS 7

From: MANCHANDA LAW OFFICE PLLC <info@manchanda-law.com>
Date: 3/17/2020, 12:55 PM

To: "syliviem@gmail.com" <SYLLVIEM@GMAIL.COM>, Robert Androsiglio
<rob@monarchlawgroup.com>

Helio:

Miss Keels (202) 615-9592 USCIS Customer Service called to say that they will be taking
action against IS0 Lewis and to please accept her apology on behalf of the US Government.

Kind regards,

Rahul D. Manchanda, esq.

Manchanda Law Office PLLC

3@ Wall Street, 8th Floor

Suite 8207

New York, NY 16005

Tel: (212) 968-8600

Mob: (646) 645-0993

Fax: (212) 968-8601

Toll Free 24 Hour Hotline: (855) 207-7660
e-mail: com@wanchanda-law.com
web: http: //manchanda- law. com/attorney-profiles/

Ranked amongst Top Attorneys in the United States by Newsweek Magazine in 2612 and 2@13.
Martindale Hubbell Client Champion Silver 2017 award Winner.

Better Business Bureau Accredited Business A+ Rating.

Association of American Trial Lawyers Top 100 In New York State.

U.S. News and World Report Listed Lawyer.

Licensed New York State Real Estate Broker.

CLIENT TESTIMONIALS: http: //manchanda-law. com/testimonials/

This electronic transmission is both personal and confidential, and contains privileged
information intended only for the use of the individual or entity named above. If the reader
is not the intended recipient, you are hereby notified that any dissemination or copying of
this transmission is strictly prohibited. If there are any problems with this transmission,
or you have received it in error, please immediately notify us by telephone and return the
original transmission to us at the above address via the U.S. Postal Service. attention: All
foreign nationals (permanent residents and children included) are required to report any
| change in address within ten (18) days to the uscis using Form AR-11. Foreign nationals must
feport address changes to the uscts by completing this form and sending it to the USCIS. The
form can be obtained from the USCIS website at: https: //www.uscis.gov/ar«11, Please also
notify our office of your new address.

Make A Payment Online At https ://secure. lawpay..com/pages/manchanda-law-office-pllc/operating

 

3/26/2020, 11:06 AM

 
Case 1:20-cv-01773-GBD-RWL Document 11-1 Filed 03/26/20 Page 2 of 2

Subject: Message

From: "Wall Street Receptionist" <messages @yourwallstreetoffice.com>
Date: 3/17/2020, 12:51 PM :

To: info@manchanda-law.com

Form Completed (Message Form)
Details

8207 Manchanda Law Office PLLE
Rahul Manchanda

12026159592

3/17/2020 12:51:03 PM

Ms. Keeis

USCIS customer service

202 615 9592 (Caller 10)

PT
1: a complaint you placed regarding your wife.

sec BREE

lof | 3/26/2020, 11:06 AM

 
